Citation Nr: 1307834	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-13 444	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hemochromatosis with liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to December 1955 and from September 1956 to November 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's claim for service connection for hemochromatosis with liver transplant.  The Board remanded the claim in March 2011 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to seek to obtain private treatment records, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ attempted to obtain the identified records and scheduled the Veteran for a VA examination, which was conducted in July 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Following the February 2012 SSOC, the Veteran submitted additional evidence in support of his claim.  In a February 2013 informal hearing presentation, the Veteran, via his representative, waived initial review of the evidence by the AOJ.  See 38 C.F.R. § 20.800 (2012).


FINDING OF FACT

The Veteran does not have hemochromatosis with liver transplant that is related to military service.



CONCLUSION OF LAW

The Veteran does not have hemochromatosis with liver transplant that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through an April 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the April 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2007 letter.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the April 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in December 2007 and July 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted thorough examination of the Veteran.  An explanation of the examiners' opinions was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Here, the RO has obtained the Veteran's service treatment records and associated them with the claims file.  In addition, to the extent possible, records of the Veteran's extensive private and VA post-service medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2009.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Relevant medical evidence consists of the Veteran's service treatment records and post-service treatment records from both private and VA providers as well as the reports of VA examinations conducted in December 2007 and July 2011.  The Veteran's service treatment records reflect that he was treated in October 1957 for what was diagnosed at the time as infectious hepatitis.  He was noted to have been hospitalized for 22 days, but on an October 1959 report of medical history, he was noted to have no sequelae from the disease.  He was again seen in March 1962 for what was initially identified as "viral syndrome" and subsequently diagnosed on his October 1962 separation examination as hepatitis.  However, the "recurrence" of hepatitis in March 1962 was noted to be "cleared" at his October 1962 separation from service.  

Post-service treatment records from private providers indicate that the Veteran first sought treatment for liver problems in December 2004; at that time, he was found to have a new-onset liver disease.  Follow-up treatment in January 2005 found the Veteran to have liver disease of "unclear" etiology, "likely due to hereditary hemochromatosis."  By February 2005, his private physicians had confirmed that his liver disease was due to hereditary hemochromatosis, although he underwent genetic testing in March 2005 that revealed only one of three gene mutations commonly known to be indicative of hereditary hemochromatosis.  At that time, it was noted that the Veteran's genotype "has not been associated with symptoms of hereditary hemochromatosis," although the examining physician observed that "mutations in unidentified genes or other mutations in the HFE gene, which may cause hemochromatosis, are not ruled out by this analysis."  In a June 2005 treatment note, the Veteran's treating private physician found the etiology of his liver disease to be "unclear" based on the genetic study.  Other causes of the Veteran's liver disease identified by his various treatment providers include hepatitis B and alcohol abuse.  The Veteran underwent a liver transplant in September 2005; biopsy confirmed that he carried a diagnosis of hemochromatosis.

Following his liver transplant, the Veteran continued to receive treatment for his liver problems.  In May 2009, a treatment note reflects a "clinical history" of autoimmune hepatitis.  Similarly, in June 2009, he was noted to have undergone liver transplantation due to hemochromatosis.  The physician at that time noted that the Veteran had undergone antinuclear antibody testing that returned some positive results, which "raises the possibility of underlying AIH [autoimmune hepatitis] with secondary hemochromatosis."  The physician further noted the Veteran's in-service treatment for infectious hepatitis, which he speculated "may have been precipitator to the underlying autoimmune disorder."  However, no clear diagnosis of autoimmune hepatitis or secondary (as opposed to hereditary) hemochromatosis was assigned at the time.  At a follow-up treatment visit in July 2009, the Veteran's physician stated that "in spite of his positive marker for possible autoimmunity ... I do not think there is an indication to treat [the Veteran] for autoimmune disease."  

Similarly, treatment records from the Salt Lake City VA Medical Center (VAMC) dated in 2009 reflect a VA physician's notation at a March 2009 treatment visit that the Veteran believed he had autoimmune hepatitis with secondary hemochromatosis.  However, no such diagnosis was assigned at the time, and at a May 2009 treatment visit, the Veteran was diagnosed only with hemochromatosis.  Similarly, at a September 2010 treatment visit, the Veteran reported that he had a history of autoimmune hepatitis, but no such diagnosis was assigned at that visit.  His private treatment providers confirmed in several 2009 treatment notes that the Veteran did not have autoimmune hepatitis; to that end, a February 2009 progress note from the Veteran's transplant physician states that "based on the laboratory results ... all of [the Veteran's] blood tests for autoimmune hepatitis are negative."  These findings were corroborated by a second transplant physician in March 2009 and April 2009 treatment notes.  At a private treatment visit in May 2012, the Veteran's physician noted only a "history of hemochromatosis and autoimmune hepatitis" with end-stage liver disease necessitating transplant.  

The Veteran has also submitted two letters from private physicians dated in February 2012 and January 2013.  In the February 2012 letter, the physician stated that the Veteran underwent liver transplantation "associated with hemochromatosis, however there have been issues raised to suggest he may have a component of autoimmunity."  However, rather than confirming that diagnosis, the physician in the letter merely pointed to the January 2005 test results in speculating as to the evidence on which that opinion may have been based.  The physician further stated in the letter that laboratory studies conducted in 2004 "verif[y] a negative hemochromatosis mutation."  In the January 2013 letter, a second physician noted that the Veteran's liver disease was "thought to be due to hereditary hemochromatosis."  The physician noted that the Veteran's initial treatment evaluation "suggested some features of autoimmunity" and that his genetic study showed only one of the three known mutations associated with hereditary hemochromatosis.  However, the physician did not assign a diagnosis or opine as to whether the Veteran in fact experienced autoimmune hepatitis with secondary hemochromatosis.

The Veteran has also undergone VA examinations in December 2007 and July 2011.  Report of the December 2007 VA examination reflects that the examiner reviewed the Veteran's claims file, examined the Veteran, and diagnosed him with hemochromatosis with liver transplant.  No evidence of ongoing infectious hepatitis was found.  In a December 2007 addendum, the examiner stated that the Veteran's hepatitis panel testing returned negative results for hepatitis A, B, and C, and found no etiological link between his in-service infectious hepatitis and the hemochromatosis that he developed later in life.  In so finding, the examiner pointed to testing that indicated negative test results for hepatitis.  However, the examiner submitted a follow-up letter in September 2009 indicating that he was unaware the Veteran had been diagnosed with autoimmune hepatitis, and that because "it has been documented that hepatitis A can trigger autoimmune hepatitis," the Veteran's situation warranted another VA examination.

The Veteran was subsequently provided a second VA examination in July 2011.  At that time, examination was conducted by both a physician's assistant and an occupational medicine physician and medical toxicologist.  The examiners at that time acknowledged the Veteran's "complex" medical history, including his September 2005 liver transplant and his allegation that his liver problems were brought about by his in-service infectious hepatitis, which he again claimed led to autoimmune hepatitis with secondary hemochromatosis.  The examiners thoroughly reviewed the Veteran's treatment records and noted that, although all testing had returned negative results for the presence of hepatitis A, it was possible that the many intervening years between service and his first testing in 2004 had rendered the results negative and that his initial in-service treatment for "infectious hepatitis" could have been "hepatitis A related."  The examiners pointed out, however, that any diagnosis of autoimmune hepatitis such as the Veteran claims he experiences is a "diagnosis [] reached by the exclusion of other factors leading to chronic hepatitis."  Thus, a finding that the Veteran experienced hereditary hemochromatosis would necessarily rule out a diagnosis of autoimmune hepatitis.

Thus, the examiner concluded that given that the Veteran has multiple other factors contributing to a diagnosis of hereditary hemochromatosis-such as a family history, a positive hemochromatosis mutation on at least one gene, and a biopsy confirmation of hemochromatosis as the cause of his liver disease-assigning a diagnosis of autoimmune hepatitis to the Veteran would be inappropriate.  This is so, the examiners concluded, despite the Veteran's self-calculated score showing a positive result for autoimmune hepatitis, given that other unrelated factors could well account for the symptoms identified in the calculator.  The examiners also considered the antinuclear antibody test conducted in January 2005 and concluded that the results from that test-the single test to return such a positive result-could well be due to the Veteran's advancing age or to other mitigating factors.  The examiners assigned a diagnosis of hereditary hemochromatosis and found that the disorder was less likely than not related to service, to include his in-service diagnosis of hepatitis.  In so finding, the examiners reiterated that autoimmune hepatitis is a diagnosis of exclusion, rendering it inappropriate in cases where, as here, a different diagnosis has been confirmed.  In assigning the diagnosis of hereditary hemochromatosis, the examiners looked to the genetic testing that showed the Veteran tested positive for "at least one chromosome ... known to cause hemochromatosis," as well as a family history of the disease and a biopsy confirmation of hemochromatosis in 2005.  The examiners further found that the Veteran's in-service hepatitis was an acute and transitory episode with no complications or sequelae, which was unrelated to the later development of hemochromatosis.  

The Veteran has submitted multiple statements in which he contends that his current liver disorder is related to his time in service, and particularly to his in-service bouts of hepatitis.  In addition, he has submitted multiple self-reported scores from an online autoimmune hepatitis score calculator, in which the values he submitted returned a result suggesting that his symptoms amount to a diagnosis of autoimmune hepatitis.  The Veteran has further submitted research from medical and Internet journals discussing autoimmune hepatitis and hemochromatosis.  He reiterated his contentions at his October 2009 hearing before the undersigned Veterans Law Judge, at which time he again contended that his in-service bouts of infectious hepatitis led to the later development of autoimmune hepatitis that brought about his hemochromatosis.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hemochromatosis with liver transplant.  The Board finds that the record supports a conclusion that the Veteran had hemochromatosis that led to a 2005 liver transplant.  Here, upon review of the Veteran's claims file, full physical examination of the Veteran, review of his lengthy claims file, and consideration of his contentions, the VA examiners found no link between any current disability and military service.  Noting that the most likely explanation for his hemochromatosis was heredity, especially in light of the Veteran's strong family history of hemochromatosis as well as his positive biopsy and genetic testing results, the July 2011 VA examiners gave as their medical opinion that it was not at least as likely as not that any current hemochromatosis was related to the Veteran's military service, to include his in-service diagnosis of hepatitis.  These findings are bolstered by the Veteran's private physicians who stated in multiple 2009 treatment notes that all tests and indicators for autoimmune diseases, including autoimmune hepatitis, were negative.

In this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against the claim that hemochromatosis with liver transplant was caused by his time in service, to include his diagnosed bout with infectious hepatitis while on active duty.  In so finding, the Board acknowledges that there is a statement in the file that purports to offer a link between the Veteran's current hemochromatosis and his in-service hepatitis.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the July 2011 VA examiners' opinion is adequate for deciding this appeal and is of greater weight than the assessments of a private physician in June 2009.  In that treatment note, the physician indicated that the Veteran had undergone antinuclear antibody testing that returned some positive results, which "raises the possibility of underlying AIH [autoimmune hepatitis] with secondary hemochromatosis."  The physician further noted the Veteran's in-service treatment for infectious hepatitis, which he speculated "may have been precipitator to the underlying autoimmune disorder."  With regard to such a conclusion, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the June 2009 private physician's findings are speculation as to the possibility that the Veteran may have autoimmune hepatitis with secondary hemochromatosis that was precipitated by infectious hepatitis, the Board finds that the June 2009 private medical opinion does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the June 2009 private physician's statement suggesting that the Veteran's test results "raise[d] the possibility of underlying AIH with secondary hemochromatosis," which "may have been" precipitated by his in-service infectious hepatitis, as well as later documentations in the record of a "history" of autoimmune hepatitis and secondary hemochromatosis.  However, this opinion is unsupported by a rationale that takes into account factors such as the genetic mutations favoring hereditary hemochromatosis, as well as the positive 2005 biopsy results and the Veteran's strong family history, and it is limited by the examiner's own inability to state the etiology of the disorder beyond conjecture that the Veteran possibly had an underlying autoimmune disorder that "may" have been related to his in-service hepatitis.  Similarly, the letters submitted by physicians in February 2012 and January 2013 merely raise a possibility that the Veteran may have an autoimmune disorder, but no explanation is offered.  His other physicians, to the extent that they have acknowledged his contentions concerning autoimmune hepatitis and secondary hemochromatosis, have noted only that the Veteran has a "history" of such disorders.  No firm diagnosis of any such disorder has been assigned by any of the Veteran's treating or examining physicians.

The Board finds that this evidence is outweighed by the medical evidence from the VA examiners' well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge-that the Veteran's current hemochromatosis is heredity in nature and is not linked to service, to include his in-service bout of infectious hepatitis.  In arriving at this negative opinion, the July 2011 VA examiners considered the June 2009 private physician's statements, as well as the Veteran's contentions concerning autoimmune hepatitis and his self-reported score from the "autoimmune hepatitis score calculator."  The examiners nevertheless concluded that the Veteran's hemochromatosis was hereditary, not secondary or due to autoimmune hepatitis.  The examiners found that a diagnosis of autoimmune hepatitis would be inappropriate, given that it is a "diagnosis of exclusion" that was ruled out by their positive findings that the Veteran's current hemochromatosis is hereditary and not related to hepatitis, either infectious or autoimmune.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned opinion offered by the VA examiners in July 2011, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The July 2011 VA examiners, by contrast, provided a report that fully considered the Veteran's history and assertions, set out their findings in detail, and contained an explanation for their conclusions.  Thus, the Board relies upon the VA examiners' opinion in making its determination.  As discussed above, the July 2011 VA examination specifically addressed causation, clearly indicating that the Veteran's current hemochromatosis with liver transplant was heredity in nature and was not related to service, including to his in-service diagnosis of and treatment for infectious hepatitis.  The examiners offered a clear and well-reasoned rationale for this opinion, relying on the examination report and their medical expertise, as well as current medical knowledge, in concluding that any etiological relationship or aggravation was doubtful.  For these reasons, the Board concludes that the July 2011 VA examiners' opinion is of greater weight.

The Board acknowledges that the Veteran has contended, including at his hearing before the undersigned Veterans Law Judge, that he believes that his hemochromatosis with liver transplant is linked to his time in service, and particularly to the hepatitis for which he was treated while on active duty.  However, the Board notes that in order for the Veteran's claim of service connection for hemochromatosis to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between any current hemochromatosis and in-service infectious hepatitis.  See Bostain, 11 Vet. App. at 127.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  

The Board has considered the Veteran' contentions that his current liver problems resulted from an in-service problem with hepatitis.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex medical question such as this.  Although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners, who explained the medical reasons why the Veteran's theory is not supported.  Thus, the Veteran's own assertions as to the etiology of his current hemochromatosis have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's July 2011 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's hemochromatosis is not related to military service.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hemochromatosis with liver transplant must be denied.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for hemochromatosis with liver transplant is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


